Citation Nr: 0529768	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
low back strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to July 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. 

The veteran's claim was remanded by the Board for further 
development in May 2004.


FINDINGS OF FACT

1.  The veteran's low back strain with degenerative changes 
is manifested by moderate intervertebral disk disease.

2.  The veteran's service-connected low back disability is 
not manifested by limitation of motion that more nearly 
approximates moderate than slight; more than slight 
lumbosacral strain; more than mild left sciatic nerve 
impairment; limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less; combined range of 
motion of the thoracolumbar spine to 120 degrees or less; 
muscle spasm or guarding severe enough to result in an 
abnormal gait or in abnormal spinal contour; or 
incapacitating episodes having a total duration of at least 
four weeks in a 12 month period.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
higher, for the veteran's low back strain with degenerative 
changes have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability if 
the required notice was provided in response to the 
underlying service connection claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  This precedent opinion by the VA General 
Counsel is legally binding upon the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  The record reflects that the RO 
mailed the veteran a letter in July 2001 that provided the 
required notice in response to his service connection claim.   

In any event, in May 2004, the appellant was sent a letter 
that satisfies the requirements of the VCAA.  

The record also reflects that the veteran's VA medical 
records have been obtained and the veteran has been provided 
appropriate VA examinations.  Furthermore, the veteran has 
submitted a private medical opinion in support of his claim, 
and the veteran has provided testimony at a video conference 
hearing.  There is some indication in the record that the 
veteran has seen a private chiropractor.  In a May 2004 
letter, VA requested that the veteran provide names and 
addresses of all non-VA personnel who had treated him for his 
low back disability.  However, no information concerning non-
VA medical treatment has been received from the veteran.  The 
Court has held that, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 VET. APP. 190, 193 
(1991). 
In July 2004, the veteran's representative indicated that all 
treatment for the veteran's service-connected disability was 
through the VA.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  There is no indication that 
there is any outstanding, available evidence that could be 
obtained to substantiate the claim.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA.

Finally, the Board notes that following the issuance of the 
May 2004 letter and completion of all indicated development 
of the record, the originating agency readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the initial evaluation issue would have 
been different had complete VCAA notice been provided before 
the initial rating of the disability.  Therefore, the Board 
is satisfied that any procedural errors in the RO's 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The criteria for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contain notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003.  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  In this case the revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for Veterans Claims Assistance Act of 
2000 Where symptoms are severe with listing of the whole 
spine to the opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
a loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).

Additionally, low back disabilities may be rated based on 
limitation of motion.  Under the criteria in effect prior to 
September 26, 2003, limitation of motion of the lumbar spine 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in 
effect prior to September 23, 2002).

Note 1 to this provision provides that for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating, 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control, a 
10 percent disability evaluation is warranted.

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

Factual Background

On VA examination in August 2001, the veteran reported mild 
to moderate soreness and stiffness in the back.  The veteran 
stated that he had had fatigue and lack of endurance that had 
been precipitated by running and lifting.  The veteran 
reported wearing a back brace while working as a painter.  
Examination of the back revealed no spasm, tenderness, 
postural abnormality, or neurological abnormalities.  
Straight leg raising was negative, and knee and ankle 
reflexes were normal.  X-rays of the lumbosacral spine 
revealed minimal degenerative changes at L5-S1.  The veteran 
had low back forward flexion of 80 degrees, backward 
extension of 25 degrees, lateral flection of 30 degrees to 
the right and left, and 30 degrees of rotation to the right 
and left.  The examiner noted that an MRI in January 2001 had 
apparently shown a herniated disk at L3-L4.  The diagnosis 
was low back strain.

A January 2002 statement from the veteran's employer 
indicates that the veteran had missed several weeks of work 
in 2000 and 2001 due to back pain.

A March 2002 VA outpatient record reveals that the veteran 
reported stiffness and a constant ache in his back.  The 
assessment was chronic back pain secondary to a herniated 
lumbar disc.  The veteran had no muscle spasm, tenderness, or 
deformity on examination.  In July 2002 the veteran reported 
that he was doing quite well and had no complaints.  The 
veteran admitted that at times his back felt stiff and achy.  
The veteran reported no pain that day and that he took no 
medication for his back.

In September 2002, a private physician reported that a March 
2001 MRI revealed a right paracentral herniation at the L5-S1 
level.  The physician stated that examination of the veteran 
in June 2002 revealed significant paraspinal tenderness at 
the L4-5 and L5-S1 intervals.  X-rays revealed narrowing of 
the L5-S1 disc space.  She stated that the veteran had been 
treated with physical therapy rehabilitation exercise 
protocol, as well as manual therapies.  

At a hearing before the undersigned Veterans Law Judge in 
December 2003, the veteran reported constant back pain.  He 
also asserted that sometimes his back locked up on him and 
caused him to lose control of his legs.

The veteran was seen in a VA emergency room in November 2002 
complaining of lower back pain.  Examination revealed that 
the veteran stood from a sitting position with some 
difficulty.  He had some mild tenderness around the spinous 
process of the lumbar spine.  There was evidence of muscle 
spasm on the left.  Positive straight leg raise was noted on 
the left.  The assessment was sciatica causing chronic back 
pain.  

In February 2003 the veteran was noted to have chronic lower 
back pain secondary to herniated disc and possible sciatica.  
The veteran used medication for pain relief.  He reported 
increasing pain.  Examination revealed some significant 
tenderness around the sciatic notch.  Muscle spasm was noted 
on the left.  Straight leg raising was positive.  The 
assessment was chronic lower back pain secondary to a 
herniated disc, and possible sciatica.

An MRI in March 2003 revealed mild degenerative changes of 
the lumbar spine with slight improvement of the posterior 
disc bulge at L5-S1 level (compared to March 2001 MRI).  The 
MRI report notes that there was no central canal compromise 
or evidence of nerve root impingement.

In August 2003, the veteran complained of a one week history 
of lower back ache.  Examination revealed a steady gait, 
negative straight leg raise bilaterally, and full range of 
motion of the spine.

In March 2004, the veteran complained of back pain.  The 
veteran's gait was steady.  The veteran did have a list to 
the left.  There was significant muscle spasm in the left 
lumbar area around the sciatic notch.  Straight leg raise was 
positive on the left.  The assessment was chronic lower back 
pain secondary to a disc bulge.

On VA examination in April 2005, the veteran reported that he 
had worked for 11 months as an office worker.  He stated that 
he had had the most severe problems with his back when he 
worked as a painter.  The veteran noted that with his current 
job he rarely had symptoms with walking.  He reported that he 
rarely had trouble sleeping, rarely had difficulty when he 
attempted to bend, and rarely had problems when he stood.  
The veteran reported that he experienced approximately four 
to six episodes over the last year of pain localized to the 
left lower back radiating to the left buttocks causing him to 
bend over towards the left.  The veteran stated that the 
episodes would last approximately one day and were primarily 
relieved by rest and ibuprofen.  The veteran reported that 
none of the back pain episodes had resulted in his losing any 
time from work, and none of it had been associated with any 
paresthesias or weakness involving his left lower extremity.  
The veteran was not currently taking medication for his back 
and he had learned to treat himself when he had an episode.  
Examination of the lumbar spine was normal without palpable 
tenderness.  The veteran demonstrated full lumbar flexion to 
90 degrees, full extension to 30 degrees, full rotation to 30 
degrees, both left and right, and full rotation from zero 
degrees to 85 degrees bilaterally.  None of the movements 
provoked or caused pain.  Straight leg raises were negative.  
X-rays of the lumbar spine revealed degenerative disc disease 
at L5-S1.  

Analysis

Considering the VA outpatient treatment records, which show 
occasional treatment for back pain, possible left sciatica, 
and low back muscle spasm, the Board finds that the veteran's 
low back disability symptoms meet the criteria for an 
increased initial rating of 20 percent rating under the 
criteria for intervertebral disc syndrome in effect prior to 
September 3, 2002.  The veteran has not met the criteria for 
a rating in excess of 20 percent under this regulation 
because the medical evidence has not shown that the veteran 
has experienced severe recurrent attacks of intervertebral 
disc syndrome with intermittent relief.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The veteran has not been shown to have had 
incapacitating episodes having a total duration of at least 
four weeks in a 12 month period.  Consequently, the veteran 
does not meet the criteria for a higher, 40 percent, rating 
under the criteria effective September 23, 2002, based on 
incapacitating episodes.

With respect to his neurological manifestations, the Board 
notes that the veteran has had intermittent radiation of pain 
into the left lower buttock.  The August 2001 VA examination 
revealed normal ankle and knee reflexes and it was noted that 
the veteran had no neurological abnormalities.  On VA 
examination in April 2005, it was noted that the veteran had 
normal and symmetrical deep tendon reflexes, no motor 
deficits, and no sensory deficits.  Based on the foregoing, 
the Board finds that the neurological manifestations of the 
service-connected low back disability result in at most mild 
incomplete paralysis of the left sciatic nerve.  Accordingly 
a 10 percent disability rating is the highest rating 
warranted for the veteran's low back sciatic nerve 
manifestations.

With respect to orthopedic manifestations, the medical 
evidence generally shows that the veteran usually has full or 
almost full range of motion of the lumbar spine, but 
experiences mild to moderate functional impairment during 
flare ups or with over use.  These episodes of increased 
functional impairment are infrequent.  In the Board's 
opinion, the overall limitation of motion of the lumbar spine 
more nearly approximates slight than moderate.  In addition, 
it is clear that the veteran does not have limitation of 
motion justifying more than a 10 percent evaluation under the 
revised criteria.  Moreover, muscle spasm or guarding severe 
enough to result in an abnormal gait or in abnormal spinal 
contour is not shown.  Therefore, the Board concludes that 
the orthopedic manifestations are not more than 10 percent 
disabling.

Thus, combining the veteran's neurological and orthopedic 
manifestations results in a 20 percent evaluation.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  Although the back disability did 
cause the veteran to miss work when he was employed as a 
painter in 2000 and 2001, a 20 percent evaluation 
contemplates industrial impairment.  Moreover, the fact 
remains that there is no indication in the record that the 
average industrial impairment from the disability is in 
excess of that contemplated by the 20 percent evaluation 
granted herein.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

As noted above, the Board finds that the requirements for an 
initial rating of 20 percent have been met throughout the 
initial evaluation period; however, the Board has also 
determined that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent at 
any time during the initial evaluation period.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).


ORDER

Entitlement to a 20 percent evaluation for low back strain 
with degenerative changes is granted from the effective date 
of service connection, subject to the law and regulations 
regarding the award of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


